—In a claim to recover *473damages for personal injuries, the claimant appeals, on the ground of inadequacy, from a judgment of the Court of Claims (Rossetti, J.), entered May 19, 1993, which, after a nonjury trial, awarded him damages in the principal sum of $10,000.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the claimant’s contention, the trial court’s finding that he failed to establish that he suffered from a seizure disorder was not against the weight of the evidence. While the court should have granted the claimant’s motion to reopen the trial to admit the results of a neurological evaluation (see, Matter of Village of Roslyn Harbor [Berger], 26 AD2d 936), upon our review and consideration of those records, together with the other evidence and testimony in this case, we conclude that a different result is not warranted by the facts. O’Brien, J. P., Joy, Altman and Florio, JJ., concur.